DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 04/27/2022 is acknowledged.
Claims 11, 17-18, 20 and 21 are examined.
Claim Objection
Claims 11 and 21 are objected to because of the following informalities:  “an entrance of the first air passageway and an exit of the first air passageway” and “the outlet” appear to be an errors for --the inlet of the first air passageway and the exit of the first air passageway-- and --the exit--, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 17-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitations are “wherein the first fairing is secured to the combustor through an attachment mechanism, the attachment mechanism securing the heat shield panel to the combustion liner” and  “wherein the inlet and the exit of the first faring extend radially away from a point of securement of the first fairing to the radially inward side of the combustor”.  Applicant discloses a heat shield 400 (vertical at the dome and also along the liner, Fig. 2) and neither are secured to the combustor through an attachment mechanism (710/720, Fig. 2A).  Since the heat shield panel is annular and concentric, the vertical heat shield does not read on this limitation.  Furthermore, the heat shield 400 is secured to the combustor via different attachment structure 332 and not attached to the fairing (see Fig. 2A).
Regarding the second limitation, Applicant claims inner surface defining the combustion chamber and therefore, the radially inward side would be towards the combustion chamber.  The first fairing is disclosed to be axially forward of the combustion chamber (see Fig. 2A).  Secondly, the airflow exits the first fairing oriented parallel with the outer surface of the combustion liner) as claimed and as disclosed) and therefore, the first fairing cannot extend radially away from a point of securement.  It is also not cleat if Applicant is claiming that the fairing goes away from the combustor at is extends in either direction from the point of securement .  Lastly,  the figures (Figs. 2A and 2B) are schematics and cannot be used to disclose this limitation.  It is also difficult to tell from the figures whether the fairing is getting closer or it is parallel to the cowl 380 from the point of securement towards the inlet (Figs. 2A and 2B) or the fairing is parallel to the combustor from the point of securement to the exit (especially Fig. 2b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy et al (4,852,355; IDS ref). 
In re Claim 11:  Kenworthy teaches a combustor (14) for use in a gas turbine engine (col. 1 ll. 13; the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), the combustor enclosing a combustion chamber (of 14) having a combustion area, wherein the combustor comprises:

    PNG
    media_image1.png
    450
    897
    media_image1.png
    Greyscale

a combustion liner (38) having an inner surface (annotated) defining the combustion chamber (of 14) and an outer surface (annotated) opposite the inner surface, the combustion liner including a primary aperture (68) extending from the outer surface to the inner surface through the combustion liner (see Fig. 1), wherein the outer surface of the combustion liner is oriented relative to a first airflow path such that airflow in the first airflow path separates (desired result, as it enters the primary aperture) from the outer surface of the combustion liner;
a first fairing (44/54) secured to the combustor (via link, annotated), the first fairing includes an inlet (at 50), and exit (annotated), and a first air passageway (40/42) defined between the outer surface of the combustion liner and the first fairing (see Fig. 1), wherein the first air passageway extends from the inlet to the exit, wherein the first air passageway is defined from the outer surface of the combustion liner to the first fairing (see Fig. 1), wherein the first fairing is configured to redirect the airflow (intended use/desired result) in the first airflow path such that the airflow exits the first fairing oriented parallel (see annotation, Fig. 1) with the outer surface of the combustion liner (The Examiner notes that the exit of the fairing 44 and the casing 22 combine to direct the airflow parallel with the outer surface of the combustion liner.  The shape of 44 at the exit and the 22 produces the desired result, parallel flow.  Regarding the intended use limitation it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II)), wherein the first air passageway is located completely outside of the combustion chamber (see Fig. 1), such that an entrance of the first air passageway and an exit of the first air passageway are located completely outside the combustion chamber (see Fig. 1), and wherein the first fairing is located completely outside the combustion area (see Fig. 1), and
a heat shield panel (32/36) interposed between the inner surface of the combustion liner and the combustion area (see Fig. 1), the heat shield panel having a first surface (annotated) and a second surface (annotated) opposite the first surface, wherein the second surface is oriented towards the inner surface (see Fig. 1), and wherein the heat shield panel is separated from the combustion liner by an impingement cavity (annotated) 
wherein the first fairing is secured to the combustor through an attachment mechanism (link), the attachment mechanism securing the heat shield panel to the combustion liner (all three components), and
wherein the combustion liner, the heat shield panel, and the first fairing are annular and concentric (see Fig. 1),
wherein the first faring is secured to the inward side of the combustor (via link annotated) proximate a forward end of the combustor (see Fig. 1), and
wherein the inlet and the exit of the first faring extend radially away from a point of securement of the first fairing to the radially inward side of the combustor (both the inlet and the exit extend radially away for the combustor, see Fig. 1).
In re Claim 20:  Kenworthy teaches the invention as claimed and as discussed for Claim 11, above.  Kenworthy further teaches wherein the heat shield panel further comprises a secondary aperture (68 on 32/36) extending from the second surface of the heat shield panel to the first surface of the heat shield panel and fluidly connecting the impingement cavity to the combustion (see Fig. 1).  
In re Claim 21:  Kenworthy teaches the invention as claimed and as discussed for Claim 11, above.  Kenworthy further teaches wherein the exit of the first fairing is located proximate or at a forwardmost attachment mechanism of the heat shield panel, the forwardmost attachment mechanism secures the heatshield panel to the combustion liner on the radially inward side of the combustor (see Fig. 1).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kenworthy in view of Dierberger et al (9,534,783).
In re Claim 17:  Kenworthy teaches the invention as claimed and as discussed for Claim 11, above with the exception of limitation taught by Dierberger: a lateral flow injection feature (80B, Fig. 7) formed (it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113) in the combustion liner (60/62, attached via flanged 84B), the lateral flow injection feature fluidly connecting airflow (in 72) exiting the first fairing (in the plenum surround the outer surface of 60/62) to the impingement cavity (via 92, see Fig. 7), the lateral flow injection feature being configured to direct airflow from the airflow path through a passageway (92) and into the impingement cavity in a lateral direction parallel to the second surface (see Fig. 7) of the heat shield panel such that a cross flow is generated (desired result) in the impingement cavity. 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include Dierberger’s lateral flow injection feature in Kenworthy’s combustor in order to cool the hot spots as taught by Dierberger, col. 1 ll. 44-47.
In re Claim 18:  Kenworthy i.v. Dierberger teaches the invention as claimed and as discussed for Claims 11 and 17, above.  Dierberger being incorporated in Kenworthy’s apparatus, Dierberger further teaches wherein the passageway further comprises: a guide wall (84B) oriented at a selected angle (0º) configured to direct airflow (intended use) at least partially in the lateral direction parallel to the second surface (see Fig. 7) of the heat shield panel such that the cross flow is generated (desired result) in the impingement cavity (see Fig. 7). 
Response to Arguments
Applicant's arguments with respect to claim 11 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/             Primary Examiner, Art Unit 3741